UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
FRANCIS G. ALLEMANG : CIVIL ACTION NO. 19-cv-128
VERSUS : JUDGE CAIN
STATE OF LOUISIANA, ET AL. : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 18] of the Magistrate Judge
previously filed herein, determining that the findings are correct under applicable law, and noting
the lack of objections to the Report and Recommendation in the record;

IT IS ORDERED that the Motion to Remand [doc. 5] filed by plaintiff Francis G. “Buddy”

Allemang be DENIED.

 

THUS DONE AND SIGNED in Chambers this 2 if day of _>u / y
2019,
> Q-
z._.

JAMES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE
